Valente, J.
This is an application to enjoin the board of elections from placing on the primary ballot under the American Labor party emblem the name of Julius Green, in whose behalf petitions were filed purporting to nominate him for the Assembly. The gravamen of the complaint is that the subscribing witness did *590not obtain the signers’ signatures and that the signature of the witness is a forgery. From the papers before me as well as the testimony that was taken, I cannot share the view of the petitioner. Not only are his contentions contradicted but from the evidence that has been adduced it is clear that the signatures on the petition are genuine. Assuming, but not finding, that the subscribing witness was not present when the voter actually placed his signature to the designating petition, the fact nevertheless remains that the signatures are authentic and the court may not in such case disregard the substance to see the shadow. A genuine signature of a voter certainly loses none of its authenticity by reason of an irregularity attendant upon the signing by a subscribing witness. The statute (Election Law, § 135) should be liberally construed to effectuate the preference expressed by voters rather than frustrate their wishes. (Matter of McClosky, 21 Misc. 365; Matter of Bassett, 108 id. 461.) In my opinion there has been substantial compliance with the statute and, therefore, the application is denied.